Black, P. J.
The brief for the appellants is very imperfect. Many faults in it have been pointed out by the appellee, to notice which would be unprofitable. It is not shown by the brief what supposed errors are assigned and relied upon; but we have looked into the record, and we find that in the title of the assignment of errors Samuel A. Stemen and five other persons and the Michigan Mutual Life Insurance Company are named as the appellants, and the Knudson-Mercer Company is named as the appellee. The alleged errors are assigned by the appellants jointly. In thus designating the appellants, initial letters are inserted in place of a Christian name of one of them.
In the judgment from which the appeal is taken the court awarded costs against the plaintiff (appellee) in favor of four' of the seven defendants, including the insurance company, and adjudged that the plaintiff recover from the' defendants Samuel A. Stemen and the insurance company, on the first paragraph of the complaint, for a certain sum and costs and for the foreclosure of a mechanic’s lien. No judgment appears to have been rendered *275either for or against two of the defendants thus assigning errors jointly with the other defendants, and no judgment was rendered against any of the appellants except as above stated. It is manifest that if there were any errors they could not be available in favor of all of the appellants jointly.
Appeal dismissed.
Roby, C. J., Myers, Robinson and Wiley, J. J., concur.
Comstock, J., absent.